Citation Nr: 0317049	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1976 
through December 1977.  This claim initially came before the 
Board of Veterans' Appeals (Board) on appeal from a May 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, denied claims of entitlement to service 
connection for a bilateral (left and right) knee disorder, 
and for hearing loss.  The veteran disagreed with those 
determinations, and disagreed with and appealed the RO's 
decision that his notice of disagreement was untimely.  By a 
May 2000 decision, the Board determined that timely notice of 
disagreement had been filed, and remanded the veteran's 
claims.  The claims returned to the Board, and in a January 
2001 decision, were again remanded.  By a rating decision 
issued in March 2003, the veteran's claim of entitlement to 
service connection for a left ear hearing disability was 
granted.  The remaining claims again returned to the Board.  

In August 2000, the veteran submitted a timely substantive 
appeal limited to the issues listed on the title page of this 
decision, and did not include a claim of entitlement to 
service connection for a stomach disorder, which had been 
among the remanded claims, in the substantive appeal.  
Furthermore, in a May 2001 statement, he expressly indicated 
that he was not appealing the stomach claim.

As noted above, in a March 2003 rating decision, the RO 
granted service connection for a left ear hearing loss, and 
assigned a noncompensable evaluation for that disability.  
The record before the Board does not reflect that the veteran 
has disagreed with any aspect of this determination.  
Therefore, the issue of the appropriate rating to be assigned 
to his left ear hearing loss disability is not before the 
Board.  The Board notes that the statutory period allowed for 
timely disagreement has not yet expired.


The Board notes that the veteran has apparently changed the 
name he uses for VA purposes during the pendency of this 
appeal.  However, the file does not reflect whether the 
veteran has undertaken legal proceedings to change his name.  
The veteran's name appears as listed first on the title page 
of this decision in the November 1996 County Circuit Court 
Order which granted the veteran a divorce.  When he submitted 
a January 1997 claim, the veteran used the name which is now 
listed second (as an AKA name) on the title page of this 
decision.  That name appears on his Report of Separation from 
Active Duty, DD Form 214, and on the January 1997 appointment 
of his representative.  VA used that name on the May 1997 
rating decision which underlies this appeal, and that name is 
first in the two prior Board decisions in this case.  
However, the veteran signed his name as listed first on the 
title page of this decision on his August 2000 substantive 
appeal, and that name appears in the voluminous VA clinical 
records since 1998, on the RO's correspondence with the 
veteran for the last several years, and on the 
representative's arguments on behalf of the veteran.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran reported injury to his right knee in service, 
and also reported bilateral patellar pain in service, but no 
chronic knee disorder of either or both knees was diagnosed 
in service.

3.  The medical evidence does not indicate that any current 
left knee disorder is etiologically related to the veteran's 
military service.  

4.  The preponderance of the medical evidence establishes 
that the veteran does not currently have a medically-
diagnosed right knee disorder.

5.  The veteran does not have a right ear hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2002).  

2.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2002).  

3.  The criteria for service connection for a right ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a right knee disorder, a left knee 
disorder, and a right ear hearing loss were incurred in or 
aggravated coincident with his military service.  Generally, 
service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For certain chronic disorders, including arthritis and 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, and VA's duties to the 
veteran, by the Board's January 2001 remand, which directed 
the RO to readjudicate the veteran's claims in light of the 
VCAA.

In April 2001, the RO issued a specific letter advising the 
veteran of enactment of the VCAA and informing the veteran of 
the additional evidence required to substantiate his claims.  
That letter advised the veteran of his responsibility to 
identify additional relevant evidence and informed the 
veteran of the actions in developing the claims for which VA 
would be responsible, such as obtaining government records 
identified as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
letter specifically informed the veteran that evidence 
received within one year from the date of issuance of the 
April 2001 letter would be considered in deciding his claims.  

The RO also issued an additional letter in April 2001 which 
specifically discussed the status of the veteran's claims, 
listed the types of evidence required to substantiate his 
claims, and advised the veteran of the actions he could take 
to assist in the progress of the claims.  The letter again 
advised the veteran of the types of actions VA might 
undertake.  Therefore, the Board finds that VA's duty to 
notify the veteran has been fully satisfied.  See Quartuccio, 
supra.

The VCAA notification letter sent to the veteran in April 
2001 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003), which indicated that 30 days notice, under the 
provisions of that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to 
the extent it provides a claimant "not less than 30 days" 
to respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that more than one year has elapsed since the veteran 
was provided with this very specific VCAA notice by the RO.  
Moreover, the veteran has stated, in writing, that he has 
nothing further to submit.  See, e.g., March 2003 Statement 
in Support of Claim.  Adjudication of the claims may proceed, 
consistent with the VCAA.

Following the Board's May 2000 remand of the veteran's 
claims, the RO obtained Social Security Administration 
records.  Following the Board's January 2001 remand, the RO 
undertook further development, obtaining the veteran's VA 
clinical records from the time he indicated he first sought 
VA treatment in 1996 to the present.  The veteran indicated 
that he had private post-service treatment prior to that 
time, and those records have also been associated with the 
claims files.  Although those records provided for the 
veteran's first period of incarceration appear somewhat 
limited, those records were accompanied by a statement that 
no other records were available.  There are no obvious gaps 
in the records of the veteran's later brief incarceration.  

In a statement submitted in early May 2001, the veteran 
indicated that the only VA facility at which he had received 
clinical treatment was the VA Medical Center in Kansas City, 
Missouri.  Voluminous VA clinical records from that Medical 
Center, which now comprise approximately three volumes of the 
veteran's five-volume claims files, have been obtained.  The 
Board notes that the record reflects that the veteran was 
injured in a motor vehicle accident while at work, and 
reflects that he was awarded workers' compensation benefits.  
This suggests that the veteran was provided clinical 
treatment or examinations which are not of record.  However, 
the veteran has not identified the provider(s) of such 
treatment or indicated that such treatment records, if 
available, would be relevant to support his claim, despite 
numerous opportunities to do so during the more than six 
years since these claims were submitted.  The Board finds 
that, as the veteran and his representative have specifically 
stated that there are no additional records which should be 
considered, the duty to assist the veteran in development of 
the evidence has been met.

The Board notes that medical examination and opinion as to 
the etiology of a current left knee disorder were provided, 
and that the examiner stated that there was no right knee 
pathology, so no further examination of the knees is 
required.  VA audiologic examination of the veteran's hearing 
acuity was also provided.  

The RO again advised the veteran of the provisions of the 
VCAA and regulations implementing those provisions in a March 
2003 supplemental statement of the case.  That SSOC notified 
the veteran that additional evidence or argument would be 
accepted if submitted within 60 days.  Following the issuance 
of that SSOC, the veteran elected to waive the 60-day period 
in which to submit additional evidence or argument on appeal.  
In a March 2003 statement signed by the veteran and submitted 
by his representative, the veteran specifically indicated 
that he had no further information to submit.  Therefore, it 
is clear that this case has been developed to the maximum 
extent possible.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

1.  Claim for service connection for right, left, or 
bilateral knee disorder

The veteran's service induction examination, conducted in 
June 1976, disclosed gunshot wound pellets (buckshot) in the 
left thigh above the knee.  The veteran reported no sequelae 
of this injury.  In January 1977, the veteran complained of 
pain in both the left patella and the right patella, and 
reported that he had injured the right knee when he dropped a 
20-pound weight on the patella about seven days earlier.  
There was no discoloration of the right patella, but it was 
tender to the touch.  There was bilateral crepitus.  The 
cruciate ligaments were stable.  The diagnostic impression 
was weak quadriceps muscles.  Later in that same month, the 
veteran again sought treatment for bilateral knee pain with 
bilateral crepitus.  The veteran reported no relief from the 
exercises recommended at the prior clinical visit.  The 
patellae were tender to the touch.  The examiner concluded 
that, symptomatically, the veteran appeared to have 
chondromalacia, but there were no objective findings to 
support that diagnosis.  The veteran sought treatment in 
March 1977 for complaints of left ankle and left knee pain, 
and mild sprain was diagnosed.  The veteran was again treated 
for a left malleolar sprain in July and August 1977.

In October 1977, the veteran complained of being hit on the 
back of the right leg with a steel bar which he reported 
weighed about 20 pounds.  There was full range of motion in 
the right leg, but there was tenderness to touch.  The 
examiner concluded that the veteran had a mild muscle strain.  
The veteran's musculoskeletal system was described as normal 
on discharge examination in December 1977, and no complaints 
of knee pain were noted.

There are no post-service clinical records dated prior to 
January 1989, after more than 10 years had elapsed since the 
veteran's service discharge.  A September 1989 clinical 
record reflects that the veteran provided a history of giving 
way of the left knee for three years.  There was full range 
of motion of the knee, and the knee was stable to McMurray's 
testing and valgus and varus stress.  The report of 
radiological examination was interpreted as showing a normal 
left knee, except for curvilinear densities in the soft 
tissues over the femur, compatible with a previous shotgun 
injury.  The treating provider, however, indicated that there 
was moderate degenerative joint disease of the lateral 
condoyle.  Mild synovial changes, erosive changes of the 
patella, and slight tear of the anterior horn, among other 
abnormalities, were noted.  In February 1990, a total 
meniscectomy was performed.  The treatment records are devoid 
of any report of history or medical opinion as to the onset 
or etiology of the veteran's left knee disorders.

VA radiological examination of the knees conducted in 
September 1997 disclosed minimal narrowing of the joint 
space, left knee, with two pieces of buckshot projected in 
the soft tissues of the left knee.  Radiological examination 
of the right knee disclosed no significant abnormality except 
for very minimal narrowing of the medial compartment without 
hypertrophic spurring.  

January 1998 VA outpatient clinical records reflect that the 
veteran was seen for physical therapy for left shoulder 
strengthening following right shoulder surgery.  Those notes 
are devoid of any complaint, diagnosis, or treatment related 
to either knee.  February 1998 clinical notes reflect that 
the veteran reported having problems with his back and his 
legs since a motor vehicle accident two years earlier.  Notes 
from a compensated work therapy program (CWT) in July 1998 
reflect that the veteran sustained injuries to the chest, 
right shoulder and right leg when about 800 pounds of desks 
being moved pinned the veteran against a truck.  These 
records are devoid of any notation of a specific right knee 
disorder, but reflect that the veteran provided a history of 
degenerative joint disease of both knees, left worse than 
right.  

The veteran requested a personal hearing at the RO, and that 
hearing was scheduled to be held in March 1999.  However, the 
veteran did not appear for that hearing.  

Social Security Administration (SSA) records, including an 
April 2000 SSA decision, reflect that a diagnosis of 
degenerative joint disease has been assigned for the 
veteran's left knee.  The SSA decision and supporting 
evaluation were devoid of evidence of diagnosis or treatment 
of a right knee disorder. 

VA clinical records dated from August 2000 through March 2001 
reflect a diagnosis of bilateral and degenerative joint 
disease of the knees, apparently based on history provided by 
the veteran.  These records are devoid of complaints or 
treatment of right knee pain.  In January 2002, and the 
veteran was treated for left knee pain with steroidal 
injection into the left knee.

On VA examination conducted in May 2002, the veteran reported 
having been struck in the back of the left leg with a steel 
bar in service.  He reported a prior history of left knee 
arthroscopic surgery and left medial meniscectomy.  The 
examiner opined that those two procedures were apparently of 
little benefit to the veteran.  The veteran sustained 
multiple injuries in a truck accident in 1996, but denied any 
additional injury to the knees at that time.  The veteran 
reported that his left knee hurt all the time.  The pain was 
aggravated by standing for more than 20 minutes or with 
prolonged walking.  He used a cane held in his right hand.  
He used an elastic brace on the left knee.  He had a limp.  
He was able to walk on toes and heels, but this accentuated 
the limp.  There was a well-healed nontender anteromedial 
surgical scar.  The left knee had flexion to 140 degrees and 
extension to 0 degrees.  There was good anterior-posterior 
and lateral ligamentous stability.  Radiological examination 
disclosed the presence of buckshot in the distal thigh, but 
not in the knee joint.  

The examiner noted that, although the veteran reported having 
a left knee injury in service, the service medical records 
reflected that the veteran had sought treatment for right 
knee injury.  Subsequent in-service notes referenced 
bilateral knee pain and crepitus, but post-service treatment 
was primarily for the left knee.  The examiner noted that two 
surgical procedures were performed on the veteran's left knee 
during a period of incarceration, apparently based on 
symptoms of pain and popping.  The examiner commented that 
those surgical procedures were not substantiated by 
diagnostic studies.  The examiner concluded that there was 
insufficient evidence to attribute any of the veteran's 
current left knee problems to events which occurred while he 
was on active duty.  The examiner concluded that the veteran 
had left knee pain of unknown etiology.  

VA outpatient treatment records dated in May 2002 reflect 
that the veteran sought treatment for left knee pain, which 
he described as under the kneecap.  There was medial and 
lateral joint line tenderness, a moderate amount of 
patellofemoral tenderness, and also mild patellofemoral 
crepitus.  The left knee was stable to varus and valgus 
stress.  The anterior and posterior cruciate ligaments were 
intact.  Range of motion was from 0 degrees extension to more 
than 120 degrees of flexion.  The provider stated that 
radiological examination of the left knee disclosed decreased 
cartilage space and mild subchondral sclerosis; the radiology 
report reflects that there was normal anatomic alignment of 
the left knee.  The provider advised the veteran that he was 
too young for knee arthroplasty.  Synvisc injection into the 
joint was provided.

In a February 2003 opinion, the examiner who conducted the 
May 2002 VA examination stated that there was no evidence of 
objective pathology in either knee.  

A.  Analysis, left knee

The veteran claims he developed a knee disorder as the result 
of a knee injury he sustained in service in January 1977, 
when he was hit with a loose bar.  However, the history the 
veteran has reported of left knee injury is contradicted by 
the service medical records, which disclose that the veteran 
reported only right knee injury in service.  Although left 
patellofemoral pain was noted in service, no chronic left 
knee disorder was identified or treated during the veteran's 
service.  There is no clinical evidence that the veteran was 
treated for a left knee disorder within a year after his 
service separation, nor does the veteran contend that he 
sought left knee treatment proximate to service, or that a 
left knee disorder was diagnosed proximate to service.  

The earliest medical evidence of post-service treatment for a 
left knee disorder is dated in 1989.  The evidence at that 
time reflects that the veteran reported that his left knee 
had been giving way for three years, but does not reflect 
that the veteran reported in-service injury, in-service onset 
of left knee problems, or duration of left knee problems 
correlating to his service.  As such, this post-service 
evidence is somewhat unfavorable to the veteran.  The VA 
clinical records prior to May 2002 do not reflect that the 
veteran reported the onset of left knee problems or a 
duration of left knee pain which would relate back to his 
service.  This evidence is unfavorable to the veteran's 
claim.  

On VA examination in May 2002, the veteran told the examiner 
that he first injured his left knee in service.  This 
evidence is, however, not persuasive, since the service 
medical records reflect reports of right knee injury, but no 
reports of left knee injury.  While the veteran did report 
left knee pain on several occasions, some of those complaints 
were attributed to diagnosed left ankle sprain.  As such, the 
contemporaneous evidence from the service medical records is 
also unfavorable to the veteran's claim that he incurred a 
left knee disorder or injury in service.  While the veteran 
does contend that his knees hurt continuously after service, 
there is no private or VA medical evidence which supports 
that assertion.   

In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In this case, there is no medical evidence that the veteran 
sustained a left knee injury in service.  There is no medical 
evidence that a left knee disorder was medically diagnosed in 
service or within any applicable presumptive period 
thereafter.  There is a medical opinion that the evidence is 
insufficient to link any current left knee disorder to the 
veteran's service.  Of the three criteria for establishing 
service connection, only one criterion has been met, since 
the veteran has established that there is a current left knee 
disorder.  However, even that is somewhat doubtful since the 
recent VA examination diagnosed only left knee pain.  A 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

Regardless, the preponderance of the evidence is against a 
finding that either of the other two criteria for service 
connection for a left knee disorder have been met.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
decision.  The claim for service connection for a left knee 
disorder must be denied.

B.  Analysis, right knee

Service medical records reflect that the veteran complained 
of right knee pain in service, but the only disorder 
diagnosed was mild muscle strain.  That disorder was 
apparently acute and temporary, and resolved, because no 
further treatment of a muscle strain in the right leg was 
noted thereafter during the veteran's service, and there were 
no findings or complaints of right leg muscle strain on 
service discharge examination.  

The veteran's post-service private and VA clinical records 
are devoid of any evidence that the veteran complained of a 
right knee disorder or was treated for a right knee disorder.  
The Board notes that several entries in the VA clinical 
records include, in the list of diagnosed disorders, 
bilateral degenerative joint disease.  However, it appears 
that listing of the veteran's knee disorder as bilateral was 
based on history provided by the veteran, as there is no 
supporting clinical evidence in the VA clinical records which 
reflects that objective findings of right knee pathology were 
present.  Degenerative joint disease (i.e., arthritis) is a 
diagnosis that must be made based on results of diagnostic 
testing, such as x-rays.  

The Board notes here that the fact that a disorder was 
manifested in service does not, in and of itself, constitute 
a disability for which service connection may be granted, in 
the absence of a diagnosed or identifiable manifestation of 
the same disorder following service.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Congress has limited 
entitlement for service-connected disease or injury to cases 
where such in-service incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  "In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
fact that the veteran complained of right knee pain during 
service or reported a right knee injury does not entitle him 
to service connection for a right knee disorder, unless he 
has a current, medically-diagnosed right knee disorder.

However, in this case, there is no private or VA clinical 
evidence that the veteran has a medically-diagnosed right 
knee disorder.  By a February 2003 opinion, the VA examiner 
stated that the veteran had no right knee pathology.  In 
short, the evidence of record since the veteran's service 
discharge in 1977 is entirely devoid of any reference to a 
right knee injury or disorder, and is entirely devoid of 
assignment of any diagnosis of a right knee disorder except 
as based on history provided by the veteran.  The 
transcription by a medical professional of a lay report as to 
history does not transform that lay history into competent 
medical evidence.  See, e.g., Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

The record is devoid of any subjective statement or objective 
finding indicating a right knee disorder during the pendency 
of this appeal, other than the veteran's statements or 
history that he has right knee pain.  The veteran's lay 
opinion, without supporting medical evidence, is not 
competent medical evidence which has weight or persuasive 
value relevant to proving his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  There is no evidence 
other than the veteran's statements and history which favors 
his claim.  The service medical records, post-service private 
clinical records, post-service VA clinical records, May 2002 
VA examination, and February 2003 VA medical opinion are 
unfavorable to the veteran's claim that he incurred a current 
right knee disorder in service.  The preponderance of the 
evidence is against the claim.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against this claim.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal 
for service connection for a right knee disorder must be 
denied.

2.  Claim for service connection for left ear hearing loss

The veteran contends that he was exposed to acoustic trauma 
while serving in an artillery unit, and contends that his 
hearing acuity has decreased since service.  By a rating 
decision issued in March 2003, the veteran was granted 
service connection for left ear hearing loss, but the 
veteran's claim for service connection for a right ear 
hearing loss remains in contention.
 
On VA audiologic examination conducted in May 2002, the 
veteran's right ear hearing acuity was as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
10
15

The 4-tone average loss in the right ear was calculated as 13 
decibels.  The Maryland CNC test revealed speech recognition 
ability of 100 percent in the right ear.  The examiner 
concluded that the veteran's right ear hearing was within 
normal limits.  Examination of the veteran's auricles, 
external canals, tympanic membranes, and mastoids was within 
normal limits.  There was no active ear disease present.  
There was no infection of the middle or inner ear.  The 
examiner concluded that the veteran's right ear was normal.

Impaired hearing will be considered to be a disability for 
purposes of veterans' benefits when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's auditory thresholds at each of the frequencies 
specified in the regulation are less than 26 decibels.  The 
veteran does not have any right ear auditory threshold that 
is 40 decibels or above.  The veteran's speech recognition 
score in the right ear on the Maryland CNC test exceeds 94 
percent.  The veteran does not meet any of the specified 
criteria for a right ear hearing loss disability on objective 
examination.  As the veteran does not meet the criteria for 
right ear hearing loss disability, service connection cannot 
be granted for right ear hearing loss.  38 U.S.C.A. §§ 1110, 
1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no medical evidence favoring the claim, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable decision.





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for service connection for a right knee disorder 
is denied.

The appeal for service connection for a left knee disorder is 
denied.

The appeal for service connection for a right ear hearing 
loss is denied.




	                        
____________________________________________
	Michelle L. Kane,
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

